Citation Nr: 0101876	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  97-32 676A	)	DATE
	)
	)



THE ISSUE

Whether an October 1991 Board of Veterans' Appeals decision, 
which denied the issue of whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for post-traumatic stress disorder, should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).



REPRESENTATION

Moving Party Represented by:  The American Legion



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION


The veteran served on active duty from January 1963 to 
September 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the claimant, alleging 
CUE in a Board decision dated October 22, 1991.


FINDING OF FACT

A legally cognizable claim of CUE, relative to the issue 
adjudicated in the October 1991 Board decision, has not been 
asserted.


CONCLUSION OF LAW

The October 1991 Board decision, which denied the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder, did not involve CUE.  38 U.S.C.A. 
§ 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1403 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
Supp. 2000)) permit challenges to decisions of the Board on 
the grounds of CUE.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of CUE.  64 Fed. 
Reg. 2134-2141 (1999).  It is apparent, however, that 
Congress, in creating § 7111, intended VA to follow the 
established case law defining CUE.  64 Fed. Reg. 2134, 2137 
(1999).  This case law is found primarily in the precedent 
opinions of the United States Court of Veterans Appeals, now 
known as the United States Court of Appeals for Veterans 
Claims.  CUE is defined in 38 C.F.R. § 20.1403(a) as "the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Review of CUE in a prior 
Board decision must be based on the record as it existed when 
that decision was made.  38 C.F.R. § 20.1403(b) (2000); see 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

Concerning the October 1991 Board decision, which denied the 
issue of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), the veteran registers 
a number of complaints relative to his dealings with VA prior 
to the issuance of the October 1991 Board decision.  In this 
regard, he asserts that at least some questions addressed him 
at a January 1989 Board hearing did not bear on "medical 
issues".  He also states that at a VA examination performed 
in 1990 the VA examiner's dog was present, thereby impairing 
the examination "environment".  As his allegation of CUE 
relative to the October 1991 Board decision, he specifically 
states that "the evidence presented by both VA and private 
Medical Doctors and Professionals, strongly support[ed]" an 
award of service connection for PTSD.

In considering the veteran's contention of CUE relative to 
the October 1991 Board decision, which denied the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for PTSD, 
the Board has taken great pains to set forth his allegation 
of CUE with precision and particularity.  As to such 
allegation of CUE (i.e., "the evidence presented by both VA 
and private Medical Doctors and Professionals, strongly 
support[ed]" an award of service connection for PTSD), 
however, the Board would respectfully point out that such 
assertion essentially amounts to an objection that the 
evidence in the Board's possession in October 1991 was 
improperly weighed or evaluated.  This allegation does not 
rise to the level of CUE.  38 C.F.R. § 20.1403(d); see also 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  At the same 
time, while the veteran has not averred that these 
items/objections comprise CUE per se, the Board has not 
disregarded his assertions that at least some questions 
addressed him at a January 1989 Board hearing did not bear on 
"medical issues" and that at a VA examination performed in 
1990 the VA examiner's dog was present, thereby impairing the 
examination "environment".  However, to any extent the 
veteran may be raising these matters as a point of CUE and 
ignoring whether either foregoing assertion is valid, the 
Board would merely respectfully point out that even where the 
premise of an error is accepted, CUE still does not exist 
absent a demonstration to a certainty (which showing the 
veteran has not, relative to either matter, made in any 
event) that, but for such error, a different result would 
have ensued.  See Fugo, supra, at 44.  In view of the Board's 
respective foregoing observations, then, bearing on each 
conceivable allegation of CUE lodged by the veteran relative 
to the October 1991 Board decision, the Board is constrained 
to conclude that a legally cognizable claim of CUE, relative 
to such decision, has not been asserted.  Accordingly, no 
basis for the revision or reversal of the Board's October 
1991 denial of the issue of whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for PTSD has been presented.  Related 
revision or reversal is, accordingly, denied.


ORDER

Revision or reversal of an October 1991 Board decision, which 
denied the issue of whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for PTSD, based on CUE, is denied.


		
	BARBARA B. COPELAND
Member, Board of Veterans' Appeals



 


